Citation Nr: 1806531	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a cold weather injury of the fingers.

3.  Entitlement to service connection for a cold weather injury of the feet.


REPRESENTATION

Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016 the Veteran appeared before the undersigned Veterans Law Judge and delivered sworn testimony via video conference hearing at the RO.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As for the issue of entitlement to service connection for hearing loss, remand is required for consideration of additional evidence associated with the claims file after the most recent statement of the case (SOC).  The most recent SOC was issued in September 2013.  Significant evidence pertaining to the hearing loss issue, both prior to, and after certification, including a February 2014 VA hearing loss and tinnitus examination and VA treatment records, has been associated with the claims file since that SOC.  Therefore, the Board finds that this matter must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2017).

Regarding the issue of entitlement to service connection for cold weather injury of the feet, remand is required for issuance of an SOC.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim so that a statement of the case may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  In September 2012 (as noted in an October 2012 VA letter) the RO denied the Veteran's claim of service connection for a cold weather injury of the feet.  In an October 2012 statement the Veteran expressed disagreement with that decision.  Therefore, the Board finds that a remand is needed for issuance of a statement of the case.

As for the issue of service connection for a cold weather injury of the fingers, the Board finds that it is inextricably intertwined with the issue of service connection for a cold weather injury of the feet, as they are based on the same alleged injury, and must be deferred pending adjudication of the service connection for cold weather injury of the feet issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after March 13, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for hearing loss and entitlement to service connection for a cold weather injury of the fingers must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Issue a statement of the case pertaining to the issue of entitlement to service connection for a cold weather injury of the feet.  Notify the Veteran that a substantive appeal must be filed to perfect and appeal.  If a timely appeal is filed, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




